Sullivan, J. P., and Silverman, J.,
dissent in a memorandum by Silverman, J., as follows: We would grant appellant Duplisea’s motion to dismiss the cross claim asserted by codefendant Bond on the ground of lack of in personam jurisdiction. Plaintiffs sued defendants Reedman, Bond and Duplisea. Duplisea interposed an answer alleging lack of jurisdiction over him by reason of failure to serve a summons on him in accordance with statute; that same answer included a “cross complaint” against the other defendants for indemnification in the event defendant Duplisea should be held liable derivatively because of negligence of the other defendants. Defendant Bond interposed a similar “cross complaint” against defendant Duplisea. Defendant Duplisea answered Bond’s cross complaint by denial but did not reassert the defense of lack of in personam jurisdiction. Thereafter, plaintiffs’ claim against defendant Duplisea was indeed dismissed for lack of in personam jurisdiction (the accident happened in Pennsylvania and Duplisea was a nonresident of New York). Nevertheless the majority holds that Duplisea is still in the action so far *822as Bond’s cross complaint against Duplisea is involved. We do not agree. No summons was attempted to be served in connection with Bond’s cross claim against Duplisea. Jurisdiction as to that cross claim depends on the original jurisdiction obtained by the service of plaintiffs’ summons. Not only was jurisdiction derivative from plaintiffs’ attempted service on Duplisea, the claim was substantively derivative. The cross claims were only that if plaintiffs succeeded against a particular defendant that defendant wanted indemnification over against other defendants. As Duplisea had asserted lack of in personam jurisdiction in the very answer served upon Bond and containing the cross claim against Bond, it seems unnecessarily technical and an unfair trap to penalize him for not saying it again in his answer to the cross claim by Bond. It is suggested that by interposing the cross claim against Bond, Duplisea himself invoked the jurisdiction of the New York courts and thereby submitted himself to that jurisdiction. And indeed a decision of the Appellate Division in the Second Department does so hold on precisely the same facts. (Bides v Abraham & Straus Div. of Federated Dept. Stores, 33 AD2d 569.) But we have difficulty in reconciling that case with the decision of this court in Katz & Son Billiard Prods. v Correale & Sons (26 AD2d 52), which the Court of Appeals affirmed without opinion (20 NY2d 903). In that action for goods sold and delivered defendant in addition to pleading lack of jurisdiction, also interposed a defense and counterclaim for breach of warranty. This court held that the interposition of the counterclaim was not a submission to jurisdiction since a defendant may couple a jurisdictional objection with a defense on the merits, and the counterclaim reflected the same issues as the defense. We see no distinction between that case and the interposition of cross claims for indemnification arising out of the same accident as plaintiffs sue on and whatever determinations may be made as to the negligence of the various parties in that accident.